Citation Nr: 0409140	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  94-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to June 1945 and 
from June 1947 to June 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1994 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

In connection with his appeal, the veteran presented 
testimony before an RO Hearing Officer in December 1994.  The 
Board remanded the claim in January 1997 for the veteran to 
be afforded a personal hearing before a member of the Board.  
He presented testimony before a Board member (now called a 
Veterans Law Judge) in November 1997.  Transcripts of those 
hearings are associated with the claims file.  

The Board remanded the claim in April 1998 for additional 
development.  In March 1999 the Board issued a decision 
wherein the Board determined that new and material evidence 
on the issue of entitlement to service connection for 
bilateral hearing loss had been received since the Board's 
May 1978 decision.  The claim was reopened and the issue of 
entitlement to service connection for bilateral hearing loss 
was remanded to the RO for additional development. 

Most recently, the RO denied entitlement to service 
connection for bilateral hearing loss and notified the 
veteran in a supplemental statement of the case issued in May 
2001.  The case was returned to the Board for further 
appellate review.  

The veteran was advised by a letter in May 2003 that the 
Veterans Law Judge who conducted the November 1997 hearing is 
no longer employed by the Board.  He was advised that he had 
the right to another hearing by a Veterans Law Judge and that 
if he did not respond within 30 days from the date of the 
letter, the Board would assume that he did not want an 
additional hearing.  A reply has not been received from the 
veteran.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  

In December 2002, the appellant was notified that the Board 
was developing the case for additional service medical 
records, to include reports of any physical examinations, for 
his period of reserve service.  In addition, the Board stated 
that when all of the necessary records development was 
complete that the VA Medical Center in Salem, Virginia would 
schedule him for an examination.  

After additional service medical records were received, the 
Board, in April 2003, notified the veteran that the Salem VA 
Medical Center had been asked to schedule him for an 
examination.  He would be notified by the Salem VA Medical 
Center when and where to report.  

It does not appear, however, that the veteran was scheduled 
for an examination.  A VA examiner examined the claims file 
in April 2003 and issued a medical opinion.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a) as it 
allows the Board to consider additional evidence that was not 
considered by the agency of original jurisdiction.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Accordingly, as the additional evidence obtained by the 
Board's development has not been considered by the RO and the 
appellant has not waived initial RO consideration of this 
evidence, the case must be remanded to comply with due 
process requirements.   

In addition, the Court has held that section 5103(a), as 
amended by the VCAA and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

A VCAA letter has not been sent on the issue of entitlement 
to service connection for bilateral hearing loss  
Accordingly, remand of this issue is required for issuance of 
a development letter consistent with the notice requirements 
of the VCAA.   

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a special 
ear examination by a medical doctor 
experienced with hearing loss.  An 
audiology examination is not required.  
Send the claims folder to the examiner 
for review and it should be noted in the 
examination report whether the claims 
folder was reviewed.  The medical 
examiner should address the following:  
(1) Is the veteran's hearing loss of a 
type that could be due to remote noise 
exposure or barotrauma; (2) is it at 
least as likely as not that the veteran's 
hearing loss is the result of military 
aviation duties, which included at least 
28 missions overseas as a bombardier, 
bailed out of an aircraft, and was noted 
to have had bends (affecting his legs).  
An explanation for the opinion should be 
given.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


